Citation Nr: 1716460	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  09-41 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Elizabeth Lunn, Attorney at Law 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 






INTRODUCTION

The Veteran served on active duty in the United States Army from August 1978 to June 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina denying the Veteran's claim for service connection for fibromyalgia. 

This case was previously remanded in September 2011, October 2014, May 2015, July 2015, and November 2016 to the Agency of Original Jurisdiction (AOJ) for further development.  While the appeal was in remand status, the AOJ in a February 2017 rating decision granted the Veteran a service connection for migraine headaches and therefore the Board finds that this issue is no longer in appellate status.

Finally, the Board notes that as discussed more fully below, a February 2016 VA examination is found to be inadequate in addressing the nature and etiology of the Veteran's fibromyalgia.  However, the examiner goes on to opine that degenerative disc disease and arthritis of the thoracic spine with bilateral lumbar radiculopathy are related to the Veteran's service.  As a consequence, and pursuant to prevailing authority at the time of the filing of the claims on appeal, an application to reopen a previously denied claim for service connection for a back disorder has been raised by the record, and will be referred to the RO at this time for appropriate adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

In November 2016, the Board remanded the claim to obtain a medical opinion as to the nature and etiology of the Veteran's disability.  In this regard, the VA examiner was requested to address the Veteran's reports of pain in service and then provide an opinion with respect to whether her fibromyalgia or chronic pain syndrome had begun in or was caused in service.  The examiner was also requested to provide an opinion as to whether it is as least as likely as not that the Veteran's service-connected PTSD caused or aggravated her fibromyalgia.  Subsequently, the February 2016 VA examiner did address the Veteran's in-service complaints of pain but then failed to provide an opinion as to whether the Veteran's PTSD had caused or aggravated her fibromyalgia.  Specifically, the examiner stated that the Veteran reported that she has headaches that are triggered by her stress but that per the Veteran, there was no reported increase in her back condition related to PTSD.  Therefore, the Board finds that another remand is required to obtain a more complete etiology opinion.  See 38 U.S.C.A. § 5103A(b) (West 2014); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the appeal is REMANDED for the following actions:

1.  The Veteran's attorney sent correspondence to VA on March 3, 2017, and stated that she nor her client had received a copy of the February 2017 Supplemental Statement of the Case.  Please re-mail both parties a copy of that document.  

2.  Associate with the claims file the Veteran's contemporaneous VA treatment records.

3.  After obtaining authorizations from the Veteran, associate with the claims file her contemporaneous private treatment records.

4.  Schedule the Veteran for an appropriate VA examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Is it as least as likely as not that the Veteran's fibromyalgia or chronic pain syndrome is a result of her service connected PTSD?

(B).  Is it as least as likely as not that Veteran's fibromyalgia or chronic pain syndrome was aggravated (i.e. permanently worsened) by her service connected PTSD?

(C).  Is it as least as likely as not that the Veteran's fibromyalgia or chronic pain syndrome is caused or aggravated by any of her other service connected disabilities?  

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms she has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the claim.  If any benefit sought on appeal is not granted in full, furnish the Veteran and her representative a supplemental statement of the case (SSOC) that includes notice of the laws and regulations governing service connection and secondary service connection and provide the Veteran an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

